     Case 2:20-cv-08953-ODW-PVC Document 15 Filed 10/03/20 Page 1 of 7 Page ID #:299



 1
       JEFFREY BOSSERT CLARK
 2     Acting Assistant Attorney General
       Civil Division
 3
       NICOLA T. HANNA
 4     United States Attorney
 5
       DEBRA D. FOWLER VSB #30574
       Debra.Fowler@usdoj.gov
 6
       Senior Aviation Counsel
 7     ALAN D. MATTIONI PA #64259
       Senior Aviation Counsel
 8
       Alan.Mattioni@usdoj.gov
 9     Torts Branch, Civil Division
10
       U.S. Department of Justice
       Post Office Box 14271
11     Washington, DC 20044-4271
12     Phone: (202) 616-4025
       Fax: (202) 616-4002
13
       Attorneys for United States of America
14

15                               UNITED STATES DISTRICT COURT
16                             CENTRAL DISTRICT OF CALIFORNIA
17     VANESSA BRYANT, Individually,          )     Case No.: 2:20-8953 ODW PVC
18     and as Successor in Interest to KOBE )
       BRYANT, Deceased; VANESSA              )     DECLARATION OF DEBRA D.
19
       BRYANT, as Successor in Interest to )        FOWLER IN SUPPORT OF
20     GB, a minor, deceased; NB, a minor, by )     STIPULATION TO EXTEND
21
       her Natural Mother and Guardian Ad )         TIME FOR THE UNITED
       Litem, VANESSA BRYANT; BB, a           )     STATES TO RESPOND TO
22     minor, by her Natural Mother and       )     THIRD-PARTY COMPLAINT
23     Guardian Ad Litem, VANESSA             )
       BRYANT; and CB, a minor, by her        )
24
       Natural Mother and Guardian Ad Litem, )
25     VANESSA BRYANT;                        )
                                              )
26
                      Plaintiffs,             )
27     vs.                                    )
28
                                              )
                                              )
                                                1

       Declaration of Debra D. Fowler                    Case No. 2:20-08953 ODW PVC
     Case 2:20-cv-08953-ODW-PVC Document 15 Filed 10/03/20 Page 2 of 7 Page ID #:300



 1
       ISLAND EXPRESS HELICOPTERS,         )
 2     INC., a California Corporation;     )
       ISLAND EXPRESS HOLDING              )
 3
       CORP., a California Corporation; and)
 4     DOE 1, as Personal representative of)
 5
       and/or Successor in Interest to ARA )
       GEORGE ZOBAYAN, a California        )
 6
       resident,                           )
 7                                         )
                     Defendants.           )
 8
       _______________________________ )
 9                                         )
10
       ISLAND EXPRESS HELICOPTERS, )
       INC., a California Corporation; and )
11     ISLAND EXPRESS HOLDING              )
12     CORP., a California Corporation,    )
                                           )
13
                Cross-Complainants,        )
14                                         )
15
       vs.                                 )
                                           )
16     KYLE LARSEN, Individually;          )
17     MATTHEW CONLEY, individually; )
       and ROES 1 through 50,              )
18
                                           )
19               Cross-Defendants.         )
20

21

22
              1.      I am a Senior Aviation Counsel with the United States Department of
23
       Justice assigned to this matter. I have personal knowledge of the information set
24
       forth below, except for those that are stated upon information and belief. As to
25

26     those matters, I believe them to be true.
27
              2.      This case arises out of the crash of a Sikorsky helicopter, registration
28

       number N72EX, on January 26, 2020 near Calabasas, California. The pilot and his
                                                    2

       Declaration of Debra D. Fowler                         Case No. 2:20-08953 ODW PVC
     Case 2:20-cv-08953-ODW-PVC Document 15 Filed 10/03/20 Page 3 of 7 Page ID #:301



 1
       eight passengers were killed in the crash. As a result of the crash, Plaintiffs
 2
       brought suit in the Superior Court for the County of Los Angeles naming Island
 3

 4     Express Helicopters, Inc., and Island Express Holding Corp. (collectively referred
 5
       to hereafter as “IEX”), and the Estate of Ara George Zobayan as defendants. A
 6

 7     copy of Plaintiffs’ First Amended Complaint is attached to the United States’
 8
       Notice of Removal as Exhibit C. DE 1, Attachment #3. Upon information and
 9

10
       belief, a conformed copy of that First Amended Complaint was also entered into

11     this Court’s docket on September 30, 2020.
12
              3.      Subsequently, IEX filed a cross-complaint naming two individual air
13

14     traffic control employees of the Federal Aviation Administration as cross-
15
       defendants. A copy of the cross-complaint is attached to the United States’ Notice
16

17     of Removal as Exhibits B and G. DE 1, Attachments #2 and #7. Upon
18
       information and belief, a conformed copy of the cross-claim was entered into this
19
       Court’s docket on September 30, 2020. The two air traffic controllers were served
20

21     with the cross-complaint on September 1 and 2. Proof of Service on each federal
22
       employee is attached to the United States’ Notice of Removal as Exhibits K and L.
23

24     DE 1, Attachments #11 and #12. Upon information and belief, a conformed copy
25
       of the Proof of Service made upon each of the controllers was entered into this
26

27
       Court’s docket on September 30, 2020.

28            4.      On September 30, 2020, the United States filed a Notice of Removal

                                                   3

       Declaration of Debra D. Fowler                        Case No. 2:20-08953 ODW PVC
     Case 2:20-cv-08953-ODW-PVC Document 15 Filed 10/03/20 Page 4 of 7 Page ID #:302



 1
       pursuant to 28 U.S.C. §§ 1442, 1446 and 2679(d)(2), removing the action and
 2
       substituting itself for the two federal employees. DE 1 and 4.
 3

 4            5.      Upon information and belief, the two air traffic control employees
 5
       did not file an answer or otherwise respond to the cross-complaints prior to the
 6

 7     removal. As such, pursuant to Rule 81 of the Federal Rules of Civil Procedure, the
 8
       United States has seven days from the date of filing of the Notice of Removal,
 9

10
       until October 7, 2020, to answer or otherwise respond to the third-party complaint

11     of IEX. Fed. R. Civ. Pro. 81(c)(2)(C). The United States would normally have 60
12
       days from date of service to respond to a third-party complaint. Fed. R. Civ. Pro.
13

14     12(a)(2) and 14(a)(2)(A).
15
              6.      This matter involves technical issues relating to piloting, air traffic
16

17     control, weather and physiology, as well as jurisdictional questions. As such, the
18
       United States requests an additional 12 days to properly prepare its defenses and
19
       objections to the third-party complaint.
20

21            7.      I have contacted counsel for all parties, either via telephone or
22
       electronic mail correspondence, regarding the United States’ request for an
23

24     extension of time to answer or otherwise respond to the third-party complaint and
25
       none object to a 12 day extension, until October 19, 2020, for the United States to
26

27
       file its answer or response.

28            8.      No prior requests for an extension of time have been requested in this

                                                     4

       Declaration of Debra D. Fowler                          Case No. 2:20-08953 ODW PVC
     Case 2:20-cv-08953-ODW-PVC Document 15 Filed 10/03/20 Page 5 of 7 Page ID #:303



 1
       matter.
 2
              I declare under penalty of perjury that the foregoing is true and correct.
 3

 4     Dated: October 3, 2020
 5

 6

 7                                                     /s/ Debra D. Fowler
                                                        Debra D. Fowler
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   5

       Declaration of Debra D. Fowler                        Case No. 2:20-08953 ODW PVC
     Case 2:20-cv-08953-ODW-PVC Document 15 Filed 10/03/20 Page 6 of 7 Page ID #:304



 1
                                        CERTIFICATE OF SERVICE
 2
              I, Debra D. Fowler, hereby certify that a copy of the foregoing Declaration of
 3

 4     Debra D. Fowler in Support of the Stipulation to Extend Time was served upon each
 5
       of the following by electronic mail in accordance with Rule 5(b)(2)(E) of the
 6

 7     Federal Rules of Civil Procedure on October 3, 2020:
 8
                                              Brad D. Brian, Esquire
 9                                               Luis Li, Esquire
10
                                        MUNGER TOLLES & OLSEN LLP
                                        350 South Grand Avenue, 50th Floor
11                                         Los Angeles, CA 90071-3426
12                                                (213) 683-9100
                                               brad.brian@mto.com
13
                                                 luis.li@mto.com
14

15
                                             Gary C. Robb, Esquire
                                           Anita Porte Robb, Esquire
16                                           ROBB & ROBB LLC
17                                    One Kansas City Place, Suite 3900
                                               1200 Main Street
18
                                            Kansas City, MO 64105
19                                              (816) 474-8080
                                              gcr@robbrobb.com
20
                                              apr@robbrobb.com
21                               Attorneys for Plaintiffs, Vanessa Bryant, et al.
22
                                                         and
23

24                                           Ross Cunningham, Esquire
                                                Don Swaim, Esquire
25
                                               D. Todd Parrish, Esquire
26                                         CUNNINGHAM SWAIM, LLP
27
                                             4015 Main Street, Suite 200
                                                Dallas, Texas 75226
28                                                 (214) 646-1495
                                        rcunningham@cunninghamswaim.com
                                                     6

       Declaration of Debra D. Fowler                          Case No. 2:20-08953 ODW PVC
     Case 2:20-cv-08953-ODW-PVC Document 15 Filed 10/03/20 Page 7 of 7 Page ID #:305



 1
                                        dswaim@cunninghamswaim.com
 2                                      tparrish@cunninghamswaim.com
 3
                                           Michael J. Terhar, Esquire
 4                                      CUNNINGHAM SWAIM, LLP
 5
                                        2 North Lake Avenue, Suite 550
                                          Pasadena, California 91101
 6
                                                (626) 765-3000
 7                                      mterhar@cunninghamswaim.com
 8
                                            Todd Worthe, Esquire
 9                                   WORTH HANSON & WORTHE
10
                                       1851 E. First Street, 9th Floor
                                            Santa Ana, CA 92705
11                                             (714) 285-9600
12                                      tworthe@whwlawcorp.com
                       Attorneys for Defendants/Third-Party Plaintiffs Island Express
13
                             Helicopters, Inc. and Island Express Holding Corp.
14

15
                                                       and

16                                    Arthur I. Willner, Esquire
17                          LEADER BERKON COLAO & SILVERSTEIN LLP
                                 660 South Figueroa Street, Suite 1150
18
                                       Los Angeles, CA 90017
19                                         (213) 234-1750
                                     awillner@leaderberkon.com
20

21                                     Raymond L. Mariani, Esquire
22
                            LEADER BERKON COLAO & SILVERSTEIN LLP
                                        630 Third Avenue, Floor 17
23                                         New York, NY 10017
24                                             (212) 486-2400
                                        rmariani@leaderberkon.com
25
                                  Attorneys for Defendant Berge Zobayan
26                            as Successor in Interest for Ara George Zobayan
27

28                                                  /s/ Debra D. Fowler
                                                    Attorney for United States of America
                                                   7

       Declaration of Debra D. Fowler                        Case No. 2:20-08953 ODW PVC
